Fourth Court of Appeals
                               San Antonio, Texas
                                       May 6, 2015

                                   No. 04-15-00040-CV

                    TEMPLETON MORTGAGE CORPORATION,
                                Appellant

                                            v.

                                 Michael MIDDLETON,
                                        Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 10-422
                      Honorable N. Keith Williams, Judge Presiding

                                         ORDER

      In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are taxed against Appellant
Templeton Mortgage Corporation.

      It is so ORDERED on May 6, 2015.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk